Judgment and order reversed upon the facts and the law and property ordered returned to claimant for the following reasons: The search warrant was void because the petition on which it was granted was insufficient to show violation of the statute. * (Matter of Liquors Seized at Auto Inn, Plattsburgh, 204 App. Div. 185; Daily Record, March 8,1923 †). The jurisdictional procedure following seizure without a warrant as provided in section 802-b, subdivision 6, of the Code of Criminal Procedure,‡ as construed in People v. Diamond (233 N. Y. 130), was not followed in respect to the officer’s *652return and in respect to the notice to show cause. All concur; Davis, J., not sitting.

 See Penal Law, art. 113, as added by Laws of 1921, chap. 155, known as the State Prohibition Act. See, also, footnote, ante, p. 648.— [Rep.


 See Matter of Liquors of John Doe at 118 Moffatt St., Dunkirk, ante, p. 647.—[Rep.


 Added by Laws of 1921, chap. 156, known as the State Prohibition Enforcement Act. See, also, footnote, ante, p. 648.— [Rep.